                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

JOSEPH ARAGON,

        Plaintiff,

v.                                                                             No. 18-cv-0995 SCY/SMV

GEICO INDEMNITY COMPANY,

        Defendant.

                 ORDER SETTING TELEPHONIC STATUS CONFERENCE

Date and time:           November 8, 2018, at 9:30 a.m.

Matter to be heard: Case status and the Court’s expectations regarding Initial Disclosures

        A telephonic status conference is set for November 8, 2018, at 9:30 a.m. Counsel shall

call Judge Vidmar’s “Meet Me” line at (505) 348-2357 to connect to the proceedings.1 The Court

requests that counsel read Fed. R. Civ. P. 26(a)(1) (Required Disclosures—Initial Disclosures)

prior to the status conference.

        IT IS SO ORDERED.




                                                                     _____________________________
                                                                     STEPHAN M. VIDMAR
                                                                     United States Magistrate Judge




1
 The “Meet Me” line accepts no more than five incoming telephone lines at a time. Counsel shall coordinate with
each other prior to the conference to ensure that no more than five incoming telephone lines are utilized.
